Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-38 in the reply filed on 03/03/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 21-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakshaug et al. (U.S. Pub. No. 2017-0170477).
Regarding claims 21 and 34, 35, Sakshaug et al. teaches a composite material wherein silicon is deposited into the pore volume of a porous scaffold material which meets a broad and reasonable interpretation of a silicon-carbon composite comprising a carbon scaffold (paragraph 16). Sakshaug et al. teaches the porous scaffold comprises 80-95% micropores (paragraph 179, lines 10-20). Sakshaug et al. teaches wherein the composite comprises from 35 to 65% silicon by weight and therefore overlaps with a silicon content of 30% to 60% by weight (paragraph 42). Sakshaug et al. teaches the surface area of the porous carbon material can be less than 10 m2/g which is encompassed by a surface area less than30 m2/g (paragraph 172, lines 17-18). Sakshaug et al. does not teach a phi value. It is the position of the Office the composite material taught by Sakshaug et al. would meet the phi claimed by applicant because the composite taught by Sakshaug et al. meets the claimed limitation and is therefore the same or substantially the same composite claimed by applicant.
Regarding claims 22 and 23, Sakshaug et al. teaches Sakshaug et al. teaches the porous scaffold comprises 80-95% micropores (paragraph 179, lines 10-20).
Regarding claims 24-29, Sakshaug et al. teaches the surface area of the porous carbon material can be less than 10 m?/g (paragraph 172, lines 17-18).
Regarding claims 30-33, Sakshaug et al. teaches wherein the composite comprises from 35 to
65% silicon by weight and therefore overlaps with a silicon content of 30% to 60% by weight (paragraph 42).
Regarding claims 36 and 38, Sakshaug et al. one embodiment the Dv50 of the composite material exhibiting extremely durable intercalation of lithium range from 5 nm to 20 microns (paragraph 343).

.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 21-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/996,694 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a silicon-carbon composite with a carbon scaffold, silicon content of 30% to 60% by weight, surface area less than 30 m2/g and a phi greater than or equal to 0.12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-38 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/336,104 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a silicon-carbon composite with a carbon scaffold, silicon content of 30% to 60% by weight, surface area less than 30 m2/g and a phi greater than or equal to 0.12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/336,085 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a silicon-carbon composite with a carbon scaffold, silicon content of 30% to 60% by weight, surface area less than 30 m2/g and a phi greater than or equal to 0.12.

Claims 21-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/405,870 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a silicon-carbon composite with a carbon scaffold, silicon content of 30% to 60% by weight, surface area less than 30 m2/g and a phi greater than or equal to 0.12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached M-W Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270- 5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        03/12/2022